Lawrence, Judge:
The question of the proper dutiable,value of certain wood screws imported from Germany forms the, subject of this appeal for a reappraisement.
When this case was called for hearing, it was orally stipulated between the parties hereto that the involved merchandise consisted of wood screws which were entered at the invoiced unit prices less 89 per centum discount and less 2 per centum discount, less certain nondutiable charges, packed, and that the merchandise was appraised at the same unit invoice prices less 88 per centum, packing included, f. o. b. Hamburg. It was further stipulated that the entered values represent the export values and that there was no higher foreign valúe for the merchandise at the time of exportation of the instant merchandise.
Upon the agreed facts I find and hold that export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), is the proper basis for determining the value of said merchandise and that such value is the entered values.
Judgment will be entered accordingly.